Citation Nr: 1541667	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-28 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 18, 2015 for the grant of service connection for coronary artery disease.

3.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

4.  Entitlement to an initial compensable rating for hepatocellular carcinoma, status-post lateral partial hepatectomy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Board remanded the claim for a TDIU for further development.

In March 2013, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2013, the Court vacated the March 2013 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The matter was last before the Board in April 2014.  The Board remanded the claim for a TDIU for development consistent with the Joint Motion.

Following the Board's April 2014 remand, the Veteran perfected an appeal of a claim for entitlement to service connection for liver cancer.  As the RO granted the claim in a March 2015 rating decision, this claim for service connection will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

However, in response to the RO's March 2015 award of service connection for hepatocellular carcinoma, the Veteran disagreed with the rating assigned for the disability.  See VBMS Entries March 31, 2015 & July 30, 2015.  The Veteran additionally submitted a timely notice of disagreement (NOD) with the rating assigned and effective date of service connection established by a May 2015 rating decision that awarded service connection for coronary artery disease.  See VBMS Entries May 14, 2015, & July 30, 2015.  As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Currently, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have not been met for the entire appeal period.  See May 2015 rating decision codesheet (VBMS Entry May 14, 2015).  Without intimating the outcome of the claim for a TDIU, favorable appellate adjudication of the claim on an extraschedular basis requires the Board to employ a different analysis and procedure than adjudication of the claim on a schedular basis, and the date by which the schedular criteria are met is now uncertain, pending development of the claims involving hepatocellular carcinoma and coronary artery disease.  Adjudication of the claim for a TDIU must be deferred, as development of the claims for entitlement to a higher rating for hepatocellular carcinoma and an earlier effective date for the award of service connection for coronary artery disease may alter the Veteran's combined rating and the date by which the schedular criteria of 38 C.F.R. § 4.16(a) are met.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, an addendum opinion must be requested accounting for all of the Veteran's newly service-connected disabilities to ensure compliance with the Board's April 2014 remand directive for a combined-effects opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issues of: (1) entitlement to an effective date earlier than February 18, 2015 for the grant of service connection for coronary artery disease, (2) entitlement to an initial rating in excess of 60 percent for coronary artery disease, and (3) entitlement to an initial compensable rating for hepatocellular carcinoma, status-post lateral partial hepatectomy.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matters must be returned to the Board for appellate review.

2.   Provide the Veteran's electronic claims file to the October 2014/April 2015 examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.
The examiner must be advised that at present, the Veteran's service-connected disabilities consist of coronary artery disease (60 percent disabling), diabetes mellitus (20 percent disabling), peripheral neuropathy of all extremities (10 percent disabling per extremity), hypertension (10 percent disabling), tinnitus (10 percent disabling), residuals of a laceration to the left hand (noncompensable), bilateral non-proliferative retinopathy and bilateral cataracts (noncompensable), erectile dysfunction (noncompensable), bilateral hearing loss (noncompensable), and hepatocellular carcinoma status-post lateral partial hepatectomy (noncompensable).

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* October 2014 opinion of VA examiner, accounting only for the Veteran's service-connected diabetes, peripheral neuropathy, hypertension, laceration of the left hand, and erectile dysfunction, that it was more likely than not that the Veteran could maintain sedentary employment, such as by working as a cashier or in a national call center.  VBMS Entry March 30, 2015, p. 45.
* February 2015 VA audiological examination report indicating was less likely than not that hearing loss and tinnitus would preclude the Veteran from obtaining and/or maintaining employment.  VBMS Entry February 13, 2015.

* March 2015 VA eye examination report indicating that the Veteran's service-connected bilateral non-proliferative retinopathy and bilateral cataracts did not impact employment.  VBMS Entry March 7, 2015.

* April 2015 opinion of VA examiner that the Veteran's current disabilities would not preclude him from seeking and obtaining a sedentary form of employment.  In the report, the examiner addressed only the Veteran's diabetes and peripheral neuropathy.  Virtual VA Entry May 21, 2015.

* May 2015 VA heart examination report indicating that the Veteran's cardiac condition precluded gainful sustained physical occupations such as those involving lifting, loading, and climbing, but did not preclude gainful sedentary occupations.  VBMS Entry May 8, 2015.

* August 2015 private report based on a review of records indicating that it was more likely than not that the Veteran is unemployable within the labor market, accounting for all service-connected disabilities.  The examiner provided the opinion as an addendum to an earlier report of February 2014.  VBMS Entry August 24, 2015.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period, the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




